                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION

CLIVE L. KINGSLEY,

                      Petitioner,

v.                                                      Case No: 6:17-cv-1030-Orl-31KRS

SECRETARY, DEPARTMENT OF
CORRECTIONS, and ATTORNEY
GENERAL, STATE OF FLORIDA,

                      Respondents.
                                         /

                                         ORDER

       This case is before the Court on Petitioner Clive L. Kingsley’s Petition for Writ of

Habeas Corpus (“Petition,” Doc. 1) filed pursuant to 28 U.S.C. § 2254. Respondents filed

a Response to Petition (“Response,” Doc. 20) in compliance with this Court’s instructions.

Petitioner was provided an opportunity to file a Reply to the Response but did not do so.

       Petitioner asserts eighteen grounds for relief. For the following reasons, the

Petition is denied.

                               I.    PROCEDURAL HISTORY

       A jury convicted Petitioner of attempted first-degree murder (Count One),

aggravated battery with a firearm (Count Two), and shooting at, within, or into a building

(Count Three). (Doc. 20-2 at 131-35.) The state court sentenced Petitioner to a thirty-five-

year term of imprisonment for Count One and to concurrent fifteen-year terms of




                                             1
imprisonment for Counts Two and Three. (Id. at 119-23.) Petitioner appealed, and the

Fifth District Court of Appeal of Florida (“Fifth DCA”) affirmed per curiam. (Id. at 552.)

        Petitioner filed a state habeas petition asserting ineffective assistance of appellate

counsel. (Id. at 556-62.) The Fifth DCA summarily denied the petition. (Id. at 610.)

        Petitioner filed a motion for post-conviction relief pursuant to Rule 3.850 of the

Florida Rules of Criminal Procedure. (Id. at 612-636.) The state court denied the motion.

(Doc. 20-3 at 42-59.) Petitioner appealed, and the Fifth DCA affirmed per curiam. (Id. at

226.)

                                 II.    LEGAL STANDARDS

        A.     Standard Of Review Under The Antiterrorism Effective Death Penalty
               Act (“AEDPA”)

        Pursuant to the AEDPA, federal habeas relief may not be granted with respect to

a claim adjudicated on the merits in state court unless the adjudication of the claim:

        (1)    resulted in a decision that was contrary to, or involved an
               unreasonable application of, clearly established Federal law, as
               determined by the Supreme Court of the United States; or

        (2)    resulted in a decision that was based on an unreasonable
               determination of the facts in light of the evidence presented in the
               State court proceeding.

28 U.S.C. § 2254(d). The phrase “clearly established Federal law,” encompasses only the

holdings of the Supreme Court of the United States “as of the time of the relevant state-

court decision.” Williams v. Taylor, 529 U.S. 362, 412 (2000).

        “[S]ection 2254(d)(1) provides two separate bases for reviewing state court

decisions; the ‘contrary to’ and ‘unreasonable application’ clauses articulate independent




                                              2
considerations a federal court must consider.” Maharaj v. Sec’y for Dep=t of Corr., 432 F.3d

1292, 1308 (11th Cir. 2005). The meaning of the clauses was discussed by the Eleventh

Circuit Court of Appeals in Parker v. Head, 244 F.3d 831, 835 (11th Cir. 2001):

       Under the “contrary to” clause, a federal court may grant the writ if the
       state court arrives at a conclusion opposite to that reached by [the United
       States Supreme Court] on a question of law or if the state court decides a
       case differently than [the United States Supreme Court] has on a set of
       materially indistinguishable facts. Under the ‘unreasonable application’
       clause, a federal habeas court may grant the writ if the state court identifies
       the correct governing legal principle from [the United States Supreme
       Court’s] decisions but unreasonably applies that principle to the facts of the
       prisoner’s case.

Even if the federal court concludes that the state court applied federal law incorrectly,

habeas relief is appropriate only if that application was “objectively unreasonable.” Id.

       Finally, under § 2254(d)(2), a federal court may grant a writ of habeas corpus if the

state court’s decision “was based on an unreasonable determination of the facts in light

of the evidence presented in the State court proceeding.” A determination of a factual

issue made by a state court, however, shall be presumed correct, and the habeas petitioner

shall have the burden of rebutting the presumption of correctness by clear and convincing

evidence. See Parker, 244 F.3d at 835-36; 28 U.S.C. § 2254(e)(1).

       B.     Standard For Ineffective Assistance Of Counsel

       The Supreme Court of the United States in Strickland v. Washington, 466 U.S. 668

(1984), established a two-part test for determining whether a convicted person is entitled

to relief on the ground that his counsel rendered ineffective assistance: (1) whether

counsel’s performance was deficient and “fell below an objective standard of




                                              3
reasonableness”; and (2) whether the deficient performance prejudiced the defense.1 Id.

at 687-88. A court must adhere to a strong presumption that counsel’s conduct falls within

the wide range of reasonable professional assistance. Id. at 689-90. “Thus, a court

deciding an actual ineffectiveness claim must judge the reasonableness of counsel’s

challenged conduct on the facts of the particular case, viewed as of the time of counsel’s

conduct.” Id. at 690; Gates v. Zant, 863 F.2d 1492, 1497 (11th Cir. 1989).

       As observed by the Eleventh Circuit Court of Appeals, the test for ineffective

assistance of counsel:

       has nothing to do with what the best lawyers would have done. Nor is the
       test even what most good lawyers would have done. We ask only whether
       some reasonable lawyer at the trial could have acted, in the circumstances,
       as defense counsel acted at trial. Courts also should at the start presume
       effectiveness and should always avoid second guessing with the benefit of
       hindsight. Strickland encourages reviewing courts to allow lawyers broad
       discretion to represent their clients by pursuing their own strategy. We are
       not interested in grading lawyers’ performances; we are interested in
       whether the adversarial process at trial, in fact, worked adequately.

White v. Singletary, 972 F.2d 1218, 1220-21 (11th Cir. 1992) (citation omitted). Under those

rules and presumptions, “the cases in which habeas petitioners can properly prevail on

the ground of ineffective assistance of counsel are few and far between.” Rogers v. Zant,

13 F.3d 384, 386 (11th Cir. 1994).




       1In Lockhart v. Fretwell, 506 U.S. 364, 372 (1993), the Supreme Court of the United
States clarified that the prejudice prong of the test does not focus solely on mere outcome
determination; rather, to establish prejudice, a criminal defendant must show that
counsel’s deficient representation rendered the result of the trial fundamentally unfair or
unreliable.



                                              4
                                     III.     ANALYSIS

       A.     Ground One

       Petitioner contends his convictions for attempted first-degree murder and

aggravated battery with a firearm violate double jeopardy. (Doc. 1 at 5.) Petitioner raised

this ground on direct appeal. The Fifth DCA affirmed per curiam.

       The Double Jeopardy Clause of the United States Constitution “protects against

multiple punishments for the same offense.” Ohio v. Johnson, 467 U.S. 493, 498 (1984). To

determine whether a double jeopardy violation has occurred based on multiple

convictions stemming from the same conduct, but pursuant to separate statutes, the

Court must undertake a two-part analysis. See Williams v. Singletary, 78 F.3d 1510, 1513

(11th Cir. 1996). First, the Court must determine “whether there exists a clear legislative

intent to impose cumulative punishments, under separate statutory provisions, for the

same conduct.” Id. If a clear indication exists of such legislative intent, the double

jeopardy bar does not apply. Id. However, “[i]f there is no clear indication of legislative

intent to impose cumulative punishments, [courts] examine the relevant statutes under

the same-elements test of Blockburger [v. United States, 284 U.S. 299 (1932)].” Id. Pursuant

to the “same-elements” test, “if each statutory offense requires proof of an element not

contained in the other, the offenses are not the ‘same’ and double jeopardy is no bar to

cumulative punishment.” Id. Although federal law governs the evaluation of double

jeopardy claims, state law governs the interpretation of state criminal statutes. Tarpley v.

Dugger, 841 F.2d 359, 364 (11th Cir. 1988).




                                              5
       It is not clear from the statutory language of the relevant statutes whether the

legislature intended to impose cumulative punishments for attempted first-degree

murder and aggravated battery with a firearm. The Court, therefore, will examine the

statutes pursuant to the “same-elements” test.

       Convictions for attempted first degree murder and aggravated battery with a

firearm do not violate double jeopardy because the offenses contain different elements.

See Gutierrez v. State, 860 So. 2d 1043, 1046 (Fla. 5th DCA 2003) (“[T]he elements of the

two crimes were different because attempted murder requires proof of an act that could

have resulted in death, which is not an element required for aggravated battery.”); see also

Bradley v. State, 901 So. 2d 924 (Fla. 5th DCA 2005). Accordingly, ground one is denied

pursuant to § 2254(d).

       B.     Claim Two

       Petitioner contends counsel rendered ineffective assistance by failing to hire an

interpreter for trial. (Doc. 1 at 7.) According to Petitioner, if counsel had hired an

interpreter, Petitioner would have understood that he could have entered a plea of no

contest and he would have accepted the five-year plea offer. (Doc. 1-1 at 5.)

       Petitioner raised this ground in his Rule 3.850 motion. The state court denied relief

pursuant to Strickland. (Doc. 20-3 at 44-47.) The state court reasoned that the court

reviewed the penalties with Petitioner that he faced if convicted at trial and that

throughout the proceedings Petitioner communicated with counsel, had no difficulty

communicating with the court or counsel, and never expressed dissatisfaction with

counsel or a need for an interpreter. (Id.)


                                              6
       The state court’s denial of this ground is not contrary to, or an unreasonable

application of, Strickland. Before and during trial, counsel conferred with Petitioner, and

Petitioner responded affirmatively when asked if he understood a variety of matters. See

Doc. 20-2 at 193, 195-96, 252, 360, 394, 396, 402, 470. At no time did Petitioner indicate that

he could not communicate with counsel or did not understand the proceedings against

him. Petitioner’s responses to the trial court demonstrate that he understood what was

being said and did not need an interpreter to communicate with either his attorney or the

court. Finally, Petitioner advised the court that he did not want to enter a plea and wanted

to proceed to trial because he was innocent, and he continued to maintain his innocence

after the trial concluded. (Id. at 195-96, 487.) Petitioner, therefore, has not demonstrated

deficient performance or prejudice. Accordingly, ground two is denied pursuant to §

2254(d).

       C.     Ground Three

       Petitioner asserts counsel rendered ineffective assistance by failing to depose

Michelle Forrest (“Forrest”), Chester Grant (“Grant”), and Dave Curate (“Curate”). (Doc.

1 at 8-9.) According to Petitioner, had counsel deposed these witnesses, counsel would

have discovered that Forrest was actually Ilyasha Grant, the victim’s sister-in-law, and

that Grant identified Petitioner as the perpetrator because Petitioner would not reveal

who robbed Grant’s family. (Id.)

       Petitioner raised this ground in his Rule 3.850 motion. The state court denied relief.

(Doc. 20-3 at 47-48.) The state court reasoned that Petitioner asked counsel to file a

demand for speedy trial, which precluded counsel from doing additional discovery, and


                                              7
Petitioner affirmed he understood counsel would not be able to take depositions if he

wished to demand a speedy trial. (Id.) The state court concluded that Petitioner knew that

no depositions would be taken and wanted to proceed to trial despite this. (Id.)

       Petitioner has not established that the state court’s denial of this ground is contrary

to, or an unreasonable application of, Strickland. Counsel told the court that Petitioner

asked him to file a demand for speedy trial and he explained to Petitioner that by doing

so, he would be unable to conduct discovery. (Doc. 20-2 at 196.) Counsel questioned

Petitioner regarding whether he understood that no depositions had been taken and that

by filing a demand for speedy trial, counsel would not be taking any depositions. (Doc.

20-3 at 112.) Petitioner affirmed that he understood this but still wanted to proceed with

the speedy trial motion. (Id. at 113.) Therefore, Petitioner knew that counsel would be

unable to take Forrest, Grant, and Curate’s depositions and chose to proceed to trial.

Consequently, counsel was not deficient for failing to take these witnesses’ depositions.

Moreover, Petitioner has not demonstrated that a reasonable probability exists that the

outcome of the trial would have been different had counsel done so. Accordingly, ground

three is denied pursuant to § 2254(d).

       D.      Ground Four

       Petitioner maintains counsel rendered ineffective assistance by failing to impeach

Grant with his prior inconsistent statement. (Doc. 1 at 12.) In support of this ground,

Petitioner notes that Grant told police he did not know who shot him in contradiction to

his trial testimony. (Id.)




                                              8
       Petitioner raised this ground in his Rule 3.850 motion. The state court denied relief.

(Doc. 20-3 at 48-49.) The state court reasoned that counsel questioned Grant about his

prior inconsistent statement on cross-examination and Grant admitted his statement was

contrary to his trial testimony. (Id.)

       During cross-examination, counsel questioned Grant about his statement to police

in which Grant denied seeing who shot him. (Doc. 20-2 at 247.) Grant admitted he told

police that he did not see who shot him and that his trial testimony was different. (Id. at

247-48.) Counsel, therefore, was not deficient, and prejudice did not result from counsel’s

performance. Accordingly, ground four is denied pursuant to § 2254(d).

       E.     Ground Five

       Petitioner asserts counsel rendered ineffective assistance by failing to request a

mental competency evaluation of Forrest. (Doc. 1 at 17.) In support of this ground,

Petitioner argues that Forrest was in fact Ilyasha Grant. (Id.)

       Petitioner raised this ground in his Rule 3.850 motion. The state court denied relief.

(Doc. 20-3 at 49.) The state court reasoned that the trial court lacked authority to order a

mental health evaluation of a witness. (Id.)

       The state court’s denial of this ground is not contrary to, or an unreasonable

application of, Strickland. Petitioner has not demonstrated that the state court could order

a mental health evaluation of a witness. Counsel is not deficient for failing to pursue a

non-meritorious argument. Furthermore, in addition to Forrest, Grant and Curate

identified Petitioner as the person who shot Grant. Therefore, a reasonable probability

does not exist that the outcome of the trial would have been different even if Forrest’s


                                               9
testimony was impeached or excluded. Accordingly, ground five is denied pursuant to §

2254(d).

       F.     Ground Six

       Petitioner contends counsel rendered ineffective assistance by failing to

investigate Forrest’s identity or move for a mistrial. (Doc. 1 at 17-18.) In support of this

ground, Petitioner again argues that Forrest was in fact Ilyasha Grant. (Id.)

       Petitioner raised this ground in his Rule 3.850 motion. The state court denied relief.

(Doc. 20-3 at 50-51.) The state court noted that counsel brought the issue of Forrest’s

identity to the court’s attention and the court denied counsel’s request to question Forrest

about her social security number. (Id.) The state court further reasoned that Forrest was

sworn under oath prior to testifying and counsel cross-examined Forrest about her

knowledge of the case and whether she was present at the scene of the offenses, which

was consistent with her pretrial statement. (Id.) The state court concluded that counsel

had no basis to move for a mistrial or to object to Forrest’s testimony, and thus, counsel

was not ineffective. (Id.)

       Counsel advised the state court of Petitioner’s concern about Forrest’s identity and

sought to voir dire her about it. (Doc. 20-2 at 252.) The trial court, however, denied

counsel’s request and instructed counsel to cross-examine Forrest regarding her presence

at the offenses. (Id. at 252-54.) Counsel, therefore, had no basis to move for a mistrial.

       Forrest subsequently testified under oath and gave testimony consistent with her

statement to police. Petitioner has presented no evidence demonstrating that Forrest is

Ilyasha Grant. More importantly, two other witnesses identified Petitioner as the shooter.


                                             10
Therefore, a reasonable probability does not exist that the outcome of the trial would have

been different had counsel moved for a mistrial or sought to exclude Forrest’s testimony.

Accordingly, ground six is denied pursuant to § 2254(d).

       G.     Grounds Seven and Sixteen

       In ground seven, Petitioner asserts counsel rendered ineffective assistance by

failing to impeach Forrest with her prior statement. (Doc. 1 at 18.) In ground sixteen,

Petitioner maintains the trial court lacked jurisdiction over the action. (Id. at 24.)

Petitioner, however, concedes these grounds are without merit and abandons them. (Id.

at 18, 24.) Accordingly, grounds seven and sixteen are denied.2

       H.     Ground Eight

       Petitioner maintains counsel rendered ineffective assistance by failing to object to

the second-degree murder instruction. (Doc. 1 at 19.) According to Petitioner, there was

no evidence to support the second-degree murder instruction, and the instruction

deprived the jury of its pardon power. (Doc. 1-1 at 10.)

       Petitioner raised this ground in his Rule 3.850 motion. The state court denied relief.

(Doc. 20-3 at 53-54.) The state court reasoned that sufficient evidence was presented to

support the second-degree murder instruction and that Petitioner advised the court that

he agreed with the decision to request the instruction. (Id.) The state court concluded,

therefore, that counsel had no reason to object to the instruction. (Id.)




       2 Alternatively, Petitioner has not demonstrated that the state court’s denial of
these grounds is contrary to, or an unreasonable application of, clearly established federal
law. See Doc. 20-2 at 52-53.


                                             11
       The state court’s denial of this ground is neither contrary to, nor an unreasonable

application of, Strickland. The trial court asked Petitioner if he wanted the second-degree

murder instruction, and Petitioner responded affirmatively. Furthermore, evidence was

presented from which the jury could have found that Petitioner acted with a depraved

mind or out of ill-will, hatred, spite, or an evil intent. Consequently, the second-degree

murder instruction was appropriate. Most importantly, the jury convicted Petitioner of

attempted first-degree murder. Petitioner, therefore, has not established that a reasonable

probability exists that the outcome of the trial would have been different had counsel

objected to the second-degree murder instruction. Accordingly, ground eight is denied

pursuant to § 2254(d).

       I.     Ground Nine

       Petitioner asserts counsel rendered ineffective assistance by failing to object to the

prosecutor’s improper statements during closing argument. (Doc. 1 at 19-20.) In support

of this argument, Petitioner complains that the prosecutor said that the victim did not

initially identify him because he was afraid of Petitioner and the victim looked like swiss

cheese because he had so many holes in him from Petitioner shooting the victim. (Id.)

       Petitioner raised this ground in his Rule 3.850 motion. The state court denied relief.

(Doc. 20-3 at 54-55.) The state court reasoned that the prosecutor’s statements were based

on the evidence and were fair comments on the evidence. (Id.)

       “[A]n attorney is allowed to argue reasonable inferences from the evidence and to

argue credibility of witnesses or any other relevant issue so long as the argument is based

on the evidence.” Miller v. State, 926 So. 2d 1243, 1254-55 (Fla. 2006) (citing Craig v. State,


                                              12
510 So. 2d 857, 865 (Fla. 1987)). The victim testified that when he spoke to police after the

incident, Petitioner was not in custody. (Doc. 20-2 at 250.) A detective testified that the

victim told her he was afraid of Petitioner before he made his statement to police. (Doc.

20-2 at 366-67.) Evidence also was presented that Petitioner shot the victim at least five

times. The prosecutor’s statements were premised on evidence presented at trial.

Petitioner, therefore, has not demonstrated that the prosecutor’s statements were

improper or that prejudice resulted from counsel’s failure to object to them. Accordingly,

ground nine is denied pursuant to § 2254(d).

       J.     Ground Ten

       Petitioner maintains counsel rendered ineffective assistance by failing to object to

the trial court answering the jury’s questions with non-standard language. (Doc. 1 at 20-

21.) Specifically, Petitioner complains that the trial court improperly told the jury that no

evidence was presented regarding which agency a witness worked for or regarding why

Petitioner was arrested in 2013. (Id.)

       Petitioner raised this ground in his Rule 3.850 motion. The state court denied relief.

(Doc. 20-3 at 57-58.) The state court determined that the trial court’s response did not

prejudice Petitioner and Petitioner agreed with the trial court’s response. (Id.)

       The state court’s denial of this ground is not contrary to, or an unreasonable

application of, Strickland. The trial court asked Petitioner if he was okay with the court’s

response to the jury’s question, and Petitioner affirmed he was. (Doc. 20-2 at 469-70.)

Furthermore, there was no evidence presented regarding which agency the witness

worked for or why Petitioner was not arrested until 2013. Consequently, the trial court’s


                                             13
response to the jury’s question was accurate. Petitioner, therefore, has not shown

deficient performance or prejudice. Accordingly, ground ten is denied pursuant to §

2254(d).

       K.     Ground Eleven

       Petitioner asserts counsel rendered ineffective assistance by failing to contest the

lack of a pretrial hearing. (Doc. 1 at 22.) According to Petitioner, had a pretrial hearing

been held, he could have challenged Forrest’s identity. (Id.)

       Petitioner raised this ground in his Rule 3.850 motion. The state court denied relief.

(Doc. 20-3 at 58.) The state court reasoned that the case was set for pretrial hearings on

multiple occasions and Petitioner was not entitled to a hearing to examine Forrest. (Id.)

       As discussed supra, Petitioner has not offered any evidence demonstrating that

Forrest was Ilyasha Grant. Furthermore, the victim and Curate identified Petitioner as

the shooter. Petitioner, therefore, has not established that counsel was deficient for failing

to contest the lack of a pretrial hearing, and a reasonable probability does not exist that

the outcome of the trial would have been different had counsel done so. Accordingly,

ground eleven is denied pursuant to § 2254(d).

       L.     Ground Twelve

       Petitioner contends counsel rendered ineffective assistance by failing to object to

the inconsistent verdict. (Doc. 1 at 22.) According to Petitioner, the verdict on attempted

first-degree murder was inconsistent because the jury found that Petitioner did not inflict

great bodily harm to the victim. (Id.)




                                             14
       Petitioner raised this ground in his Rule 3.850 motion. The state court denied relief.

(Doc. 20-3 at 59.) The state court reasoned that the verdict was not inconsistent and

counsel had no basis to object to it. (Id.)

       The state court’s denial of this ground is not contrary to, or an unreasonable

application of, Strickland. The offense of attempted first-degree murder does not require

a finding of great bodily harm. See Doc. 20-2 at 444-45. The verdict, therefore, was not

inconsistent, and counsel had no reason to object to it, nor did prejudice result from

counsel’s failure to do so. Accordingly, ground twelve is denied pursuant to § 2254(d).

       M.     Ground Thirteen

       Petitioner asserts counsel rendered ineffective assistance by failing to file a bill of

particulars, demanding the State to provide the exact time and place of the offenses. (Doc.

1 at 23.) Petitioner raised this ground on direct appeal. (Doc. 20-2 at 515.) The Fifth DCA

affirmed per curiam. (Id. at 552.)

       The information charged Petitioner with committing the offenses on February 8,

2004, in Orange County, Florida. (Doc. 20-2 at 21-23.) Furthermore, the arrest warrant, the

affidavit for arrest warrant, the witness statements, and the victim’s statement which

contained the location, vicinity, and time the offenses occurred, was filed with the

information. (Id. at 25-37.) Consequently, counsel had no reason to file a motion for bill

of particulars, and prejudice did not result from counsel’s failure to do so. Accordingly,

ground thirteen is denied pursuant to § 2254(d).

       N.     Ground Fourteen

       Petitioner complains that the prosecutor failed to secure a formal complaint signed


                                              15
and sworn by Chester Grant “or a contract requiring specific performance bearing the

true name of Defendant. . . from any equity, admiralty, maritime, international, or

statutory court.” (Doc. 1 at 23.) Petitioner raised this ground on direct appeal. (Doc. 20-2

at 515.) The Fifth DCA affirmed per curiam. (Id. at 552.)

       The state court’s denial of this ground is not contrary to, or an unreasonable

application of, clearly established federal law. The State filed an affidavit for arrest

warrant supported by witnesses’ statements and charged Petitioner by information.

(Doc. 20-2 at 21-37.) Accordingly, ground fourteen is denied pursuant to § 2254(d).

       O.     Ground Fifteen

       Petitioner contends that he was convicted of an offense for which he was not

charged. (Doc. 1 at 24.) According to Petitioner, he was only charged with battery but was

convicted of aggravated battery with a firearm. (Id.)

        Petitioner raised this ground on direct appeal. (Doc. 20-2 at 518.) The Fifth DCA

affirmed per curiam. (Id. at 552.)

       The State charged Petitioner with battery with a firearm in violation of Section

784.045(1)(a)2 of the Florida Statutes. (Doc. 20-2 at 22.) Section 784.045(1)(a)2 defines the

offense of aggravated battery with a deadly weapon. See Fla. Stat. § 784.045(1)(a)2 (2004).

Petitioner, therefore, was charged with aggravated battery with a firearm, the offense for

which he was convicted. Accordingly, ground fifteen is denied pursuant to § 2254(d).

       P.     Ground Seventeen

       Petitioner asserts that the trial court improperly imposed a fifteen-year sentence

for Count Three without a jury finding that Petitioner shot at, within, or into a building.


                                             16
(Doc. 1 at 24.)

       Petitioner raised this ground on direct appeal. (Doc. 20-2 at 529.) The Fifth DCA

affirmed per curiam. (Id. at 552.)

       The State charged Petitioner with shooting at, within, or into a building in

violation of Section 790.19 of the Florida Statutes. (Doc. 20-2 at 23.) The jury found

Petitioner guilty as charged. (Id. at 133.) The maximum penalty for this offense is fifteen

years of imprisonment. See Fla. Stat. § 775.082(3)(c) (2004).        Accordingly, ground

seventeen is denied pursuant to § 2254(d).

       Q.     Ground Eighteen

       Petitioner maintains appellate counsel rendered ineffective assistance by failing to

argue that he was convicted of an uncharged crime and that the evidence was not

sufficient to support the verdict. (Doc. 1 at 25.) In support of this ground, Petitioner

maintains he was not charged with aggravated battery. (Doc. 1-1 at 17.)

       Petitioner raised this ground in his state habeas petition. The Fifth DCA summarily

denied relief. (Doc. 20-2 at 610.)

       As discussed previously, Petitioner was charged with aggravated battery with a

firearm and was not convicted of an uncharged crime. Moreover, the evidence of

Petitioner’s guilt was substantial, and the trial court did not err in denying Petitioner’s

motion for judgment of acquittal. Counsel, therefore, was not deficient for failing to raise

non-meritorious issues, and prejudice did not result from counsel’s failure to do so.

Accordingly, ground eighteen is denied pursuant to § 2254(d).

       Any of Petitioner’s allegations not specifically addressed herein have been found


                                             17
to be without merit.

                          IV.     CERTIFICATE OF APPEALABILITY

       This Court should grant an application for certificate of appealability only if the

Petitioner makes “a substantial showing of the denial of a constitutional right.” 28 U.S.C.

' 2253(c)(2). To make such a showing “the petitioner must demonstrate that reasonable

jurists would find the district court’s assessment of the constitutional claims debatable or

wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000); see also Lamarca v. Sec’y, Dep’t of Corr.,

568 F.3d 929, 934 (11th Cir. 2009). When a district court dismisses a federal habeas petition

on procedural grounds without reaching the underlying constitutional claim, a certificate

of appealability should issue only when a petitioner shows “that jurists of reason would

find it debatable whether the petition states a valid claim of the denial of a constitutional

right and that jurists of reason would find it debatable whether the district court was

correct in its procedural ruling.” Id.; Lamarca, 568 F.3d at 934. However, a prisoner need

not show that the appeal will succeed. Miller-El v. Cockrell, 537 U.S. 322, 337 (2003).

       Petitioner has not demonstrated that reasonable jurists would find the district

court’s assessment of the constitutional claims debatable or wrong. Moreover, Petitioner

cannot show that jurists of reason would find this Court’s procedural rulings debatable.

Petitioner has failed to make a substantial showing of the denial of a constitutional right.

Thus, the Court will deny Petitioner a certificate of appealability.

       For the foregoing reasons, it is ORDERED AND ADJUDGED as follows:

       1.     The Petition for Writ of Habeas Corpus (Doc. 1) is DENIED, and this case

is DISMISSED WITH PREJUDICE.


                                              18
       2.    Petitioner is DENIED a Certificate of Appealability.

       3.    The Clerk of the Court is directed to enter judgment accordingly and close

this case.

       DONE and ORDERED in Orlando, Florida on January 16, 2019.




                                                                              

Copies furnished to:

Unrepresented Party
Counsel of Record
OrlP-1 1/16




                                          19
